The State of TexasAppellee




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 8, 2014

                                    No. 04-14-00323-CR

                                     Steven BELTRAN,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the County Court at Law No. 13, Bexar County, Texas
                                  Trial Court No. 431439
                    The Honorable Monica A. Gonzalez, Judge Presiding


                                       ORDER
       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to September 5, 2014.


                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court